DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a motion storage unit”, “a motion sensing unit”, and a “a control unit” in claim 1 and “a communication unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman et al. (US 2013/0191789) in view of Achhra et al. (US 2016/0364758).
Regarding Claim 1, Calman discloses a wearable device for providing coupons and points by sensing a payment motion, the device comprising: (Calman: see at least paragraph [0006] disclosing sensing command gesture with device to complete transaction, [0030], [0032], [0043])
a motion storage unit for storing one or more payment motions of a user (Calman: see at least paragraph [0007] disclosing reference gestures stored in storage device, [0030] disclosing command gesture payment motion, [0035], [0047], [0056] disclosing command gesture database, [0057])
a motion sensing unit for sensing a motion of the user (Calman: see at least paragraph [0005] disclosing sensing command gesture of user, [0006], [0024] disclosing sensing at least one command gesture such as one to complete a transaction, [0035] disclosing sensing a gesture, [0074] disclosing detecting movement, identify the action based on command gesture database)
a control unit for grasping whether or not the sensed motion of the user matches a stored payment motion (Calman: see at least paragraph [0007]-[0008] disclosing comparing gesture to the reference gestures in storage device to determine what the command action is, [0074]) and if the motions are matched, requesting information on coupons, points, or events that can be used at a store (Calman: see at least paragraph [0025], [0036] disclosing upon sensing gesture retrieving payment information such as reward points that can be used for the purchase and audibly notifying user/displaying it on a screen, [0047], [0078] disclosing receiving details of transaction such as any coupons or discounts related to the items)

Calman does not expressly provide for requesting information on coupons, points or events that can be used at a store where the user is positioned form a product information providing device. However, Achhra discloses  requesting information on coupons, points or events that can be used at a store where the user is positioned from a product information providing device (Achhra: see at least paragraph [0022] disclosing mobile device and wearable device of user, [0023], [0024] disclosing wearable head-mount with glasses, [0046]-[0047], [0052] disclosing alert with benefit of offer generated on either wearable device or mobile device, [0053] disclosing when wearable device detects a user indication of interest to purchase an item, identified from user interaction with the object, the wearable device captures the identification information of the object to cause the alert, [0058]-[0059], [0071] disclosing mobile app configured to provide alert to user about applicable coupon and during augmented reality in store purchase, a user device, such as google glass can be used to scan the bar code and identify the product of interest to the user and communicate with the mobile application to alert the user about the applicable coupon, Fig. 2 disclosing wearable device and mobile device of the user, [0077], [0085] & [0124] disclosing account information including rewards information).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the wearable device system of Calman with the user terminal as taught by Achhra because it would have allowed for improvements in alerting users. See Achhra: paragraph: [0003]-[0004], [0032]-[0033].


Regarding Claim 3, Calman and Achhra teach or suggest all of the limitations of claim 1. Additionally, Calman discloses wherein the motion sensing unit uses an inertial sensor for sensing an acceleration changing according to a motion of the user (Calman: see at least paragraph [0005], [0008], [0035] disclosing command gesture is sensed by positioning system device, such as an accelerometer, [0045], [0074] disclosing an accelerometer, [0080], [0088]).

Regarding Claim 4, Calman and Achhra teach or suggest all of the limitations of claim 1. Additionally, Calman discloses transmitting a signal created by the control unit with GPS information and receiving information on coupons, points or events of the store based on the GPS information (Calman: see at least paragraph [0036] disclosing default payment method identi8fied based on payment gesture including reward points account payment, [0043] disclosing GPS device, [0078] disclosing mobile device may receive disclosing mobile device and  information regarding transaction such as location, time or merchant as well as items being purchased and any coupons or discounts, [0080] disclosing mobile device detects movement using GPS).Calman does not disclose transmitting the signal to the product information providing device nor receiving that coupon information from the product information providing device. However,  Achhra discloses transmitting a signal to the product information providing device with information and receiving information on coupons of the store based on the information from the product information providing device (Achhra: see at least paragraph [0024], [0074] disclosing GPS receiver of mobile device, [0083], [0085]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the wearable device system of Calman with the user terminal as taught by Achhra because it would have allowed for improvements in understanding what area a user is in and when may be appropriate to generate a complete transaction for the purchase and reduce congestion at checkout. See Achhra: paragraph [0036], [0055]-[0056].

Regarding Claim 6, Calman and Achhra teach or suggest all of the limitations of claim 1. Additionally, Calman discloses wherein if the sensed motion of the user matches a stored payment motion, the control unit searches for a coupon or points that can be used by the user at the store (Calman: see at least paragraph [0025], [0036], [0047], [0078]). Calman does not expressly provide for the corresponding user terminal and informing whether or not that terminal possess coupons/points. However,  Achhra discloses the control unit searches for a corresponding user terminal and informs whether or not the user terminal possesses a coupon or points that can be used by the user at the store (Achhra: see at least paragraph [0022] disclosing mobile device and wearable device of user, [0023], [0024] disclosing wearable head-mount with glasses, [0046]-[0047], [0052] disclosing alert with benefit of offer generated on either wearable device or mobile device, [0058]-[0059], [0071] disclosing mobile app configured to provide alert to user about applicable coupon and during augmented reality in store purchase, a user device, such as google glass can be used to scan the bar code and identify the product of interest to the user and communicate with the mobile application to alert the user about the applicable coupon, Fig. 2 disclosing wearable device and mobile device of the user, [0077], [0085] & [0124] disclosing account information including rewards information).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the wearable device system of Calman with the user terminal as taught by Achhra because it would have allowed for improvements in alerting users. See Achhra: paragraph: [0003]-[0004], [0032]-[0033].


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman et al. (US 2013/0191789) in view of Achhra et al. (US 2016/0364758), and further in view of Conner (US 2015/0309535).
Regarding Claim 2, Calman and Achhra teach or suggest all of the limitations of claim 1. However, none of the above cited references disclose the gesture being detected by an electromyography sensor. 
Connor discloses the gesture being detected by an electromyography sensor (Connor: [0174] disclosing sensor including electromyography), [0183], [0191]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the wearable device system of Calman/Achhra with the EMG sensor as taught by Connor because it would have allowed for a wearable device that has sensors that use energy more efficiently and respond to electromagnetic signals from muscles and nerves in ways that are difficult or even impossible to do with handheld devices. See Connor: paragraph [0007]-[0008].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calman et al. (US 2013/0191789) in view of Achhra et al. (US 2016/0364758), and further in view of Zamer (US 2015/0242922).
Regarding Claim 5, Calman and Achhra teach or suggest all of the limitations of claim 4. Calman does not expressly provide for wherein the communication unit receives position information of the store, transmit the position information of the store to the product information providing device and receive information on coupons, points or events that can be used at the store form the product information providing device.  However, Achhra discloses wherein the communication unit receives position information of the store, transmit the position information of the store to the product information providing device and receive information on coupons, points or events that can be used at the store form the product information providing device (Achhra: see at least Abstract, paragraph [0054] disclosing determining identify of merchant based on the store location, [0056] disclosing determining current location of mobile device is within the predetermined geographical area of the store of the merchant and the mobile device is making using one of the communication devices to communicate with transaction terminal, [0024], [0074] disclosing GPS receiver of mobile device, [0083], [0085], [0052] disclosing alert with benefit of offer generated on either wearable device or mobile device, [0053] disclosing when wearable device detects a user indication of interest to purchase an item, identified from user interaction with the object, the wearable device captures the identification information of the object to cause the alert, [0071] disclosing mobile app configured to provide alert to user about applicable coupon and during augmented reality in store purchase, a user device, such as google glass can be used to scan the bar code and identify the product of interest to the user and communicate with the mobile application to alert the user about the applicable coupon, [0124] disclosing account information including rewards information).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the wearable device system of Calman with the user terminal as taught by Achhra because it would have allowed for improvements in alerting users. See Achhra: paragraph: [0003]-[0004], [0032]-[0033].
The combination does not however expressly provide for receiving position information of the store from a beacon.
However, Zamer discloses receiving position information of the store from a beacon. (Zamer: see at least paragraph [0010] (i.e., image may be transmitted to another device, beacon, server, etc. in order to retrieve information such as inventory), [0023] disclosing product application communicating with merchant device using wireless beacon at the merchant location where the check-in with a wireless beacon may be accomplished using a communication module of the customer device with the wireless beacon which may broadcast uuid for receipt by product application and transmit identifier of user in response, [0016]-[0017] (i.e., user device includes hardware/software to receive/transmit wireless communications over network), [0020] (i.e., receive information from merchant/distributor server), [0033]-[0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device of Calman/Achhra to include receiving position information from a beacon and as taught in Zamer because it would have allowed for a wearable device to gather data and send them out to retrieve information from sources (aka merchant/distributor) that have more up to date information (Zamer: paragraph [0002], [0010], [0020], [0029]). Additionally, it would have been obvious to have combined the devices of Calman/Achhra and Zamer because both devices are wearable and used to recognize products and retrieve product information for display to a customer  (See Zamer: [0002], [0010]).

Examiner Note
The Examiner hereby asserts that the claims recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited within the claims. The Examiner hereby asserts that the claims at issue apply any abstract idea with additional elements (including wearable device that senses payment motion with motion storage unit, motion sensing unit, control unit, and product information providing device), do not merely “apply” any judicial exception to a computer, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. Moreover, the claims are necessarily rooted in computer technology to address problem specifically arising in the realm of motion detection used in conjunction with a wearable device in a store setting.


Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“In-store one-to-one marketing” (Klabjan, D., Pei, J., In-store one-to-one marketing, January 2011, Journal of Retailing and Consumer Services, vol 18, Issue 1, pps. 64-73.) disclosing on-shelf interrogator would detect the already purchased items in the shopping cart and then coupons would be distributed to the customer on the spot through the coupon issuing device. 
Ulrich (US 2011/0140380) disclosing detecting item being placed in cart for purchase and sending user coupons in response.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625